Title: From Thomas Jefferson to Francis Walker Gilmer, 11 October 1825
From: Jefferson, Thomas
To: Gilmer, Francis Walker


Dear Sir
Monticello
Oct. 11. 25.
I have great pleasure in informing you that the Board of Visitors at their late meeting unanimously appointed you Professor of the school of Law in the University of Virginia, and that on signifying your acceptance the letter of appointment shall be immediately made out. with my sincere hopes that this mark of the esteem in which they hold you may be recieved with as much pleasure as it has been given, and adding that the concurrence of no one therein has been more cordial than mine I pray you to accept assurances of my constant & friendly attachment and respect.Th: Jefferson